DETAILED ACTION
Response to Amendment
Claims 1-3 and 5-10 are pending. Claims 4 and 11 are canceled.
Response to Arguments
Applicant’s arguments filed 12/02/2021 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US20070250506A1) in view of LaPier et al. (US20180052587A1), Applicant's amendments have necessitated new grounds of rejection, rendering at least some of the arguments moot. Although some or all of these new grounds of rejection rely on previously-cited references, the references have been applied in new and different combinations. To the extent that the arguments remain relevant to the new grounds of rejection, they have been considered but are not persuasive. The Examiner will address those arguments that remain relevant to the new grounds of rejection below.
Applicant argues on page 7 Stevens discloses that "[t]he collaboration system utilizes the resource owner table to maintain a record of the non-editable copies of the resources that are uploaded into the meetings and the location of the originals of these uploaded resources." (see paragraph [0014], emphasis added.) On the other hand, Lapier discloses that "Referring to FIG. 13, a status notification box 1300 ("Matt La Croix current editing") indicates that one of the other users with whom the content item is shared is currently editing the item, displaying both the name 1302 of the other user and the current status 1304 or activity." (see paragraph [0095], emphasis added) Thus, the intended operation of Stevens of "maintain a record of the noneditable copies of the resources" would be impaired by teaching of Lapier. Accordingly, it would not be improper to combine Stevens and Lapier for the purpose of the rejection under 35 U.S.C. §103.
Applicant’s arguments are not persuasive. Stevens discloses in [Abstract] a method for editing a resource in a real-time collaborative session; para [0009] explains that a participant uploads a non-editable copy of a resource, such as a document, a file, an image, etc.; when a meeting participant attempts to edit the non-editable copy of the resource during the meeting, the collaboration system locates the original copy of the resource and starts the sharing of the resource in an editable form in the collaborative session.  Therefore the “sharing of the resource in an editable form” in an editable form in currently editing the item” in Lapier (para [0095]).
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US20070250506A1) in view of LaPier et al. (US20180052587A1).
Regarding claim 1, Stevens discloses an information processing system comprising ([Abstract] shows a system for tracking and editing a resource in a real-time collaborative session): 
one or more information processing apparatuses [server computer system 102] each being configured to control a plurality of communication terminals [machines 104] to perform screen sharing for a meeting by using the plurality of communication terminals (Fig 1 and para [0014] show a server computer system 102 and a plurality of machines 104; para [0009] shows a participant uploads a non-editable copy of a resource such as a document, a file, an image, etc.; when a meeting participant attempts to edit the non-editable copy of the resource during the meeting, the collaboration system locates the original copy of the resource and starts the sharing of the resource in an editable form in the collaborative session; para [0011] shows the collaboration system causes the resource to be shared in an editable form and gives control of the resource for editing to the meeting participant), 
the one or more information processing apparatuses each including circuitry configured to (para [0017]):
receive a selection of a file to be screen-shared for the meeting from one of the plurality of communication terminals (para [0004] shows the owner uploaded the non-editable copy of the resource and starts the sharing of the resource in an editable form in the collaborative session; para [0014] shows the contents of the resource ID field identify a resource that was uploaded into a meeting; the contents of the owner ID field identify a meeting participant who originally uploaded the copy of the resource into the meeting; para [0021] shows the collaboration system may initiate displaying of the resource.)

Stevens fails to teach the system to perform screen sharing for a meeting by using web browsers installed in the plurality of communication terminals; and
display, on a web page editable from the web browsers of the plurality of communication terminals, a history including: 
a plurality of files that have been screen-shared on a shared web page by attendees of the meeting, 
names of the attendees who shared the plurality of files, 
times when the plurality of files are shared, and 
a plurality of links, each of the plurality of links being associated with corresponding one of the plurality of files, each of the plurality of links and the corresponding one of the plurality of files being managed in association with the meeting for which the corresponding one of the plurality of files file was shared.
However Lapier, in an analogous art ([Abstract] and para [0164, 0175] show users to share content items for real-time interaction in a collaboration session), discloses:
perform screen sharing for a meeting by using web browsers installed in the plurality of communication terminals (para [0160] shows client device 2900 may also access content management system 2910 through web browser 3050; para [0188] shows a user can view or manipulate content via a web browser); and 
display, on a web page editable from the web browsers of the plurality of communication terminals, a history including (para [0165] shows a word processing application that permits modification of text content items; para [0171] shows the client application may be a browser extension; para [0188] shows a user can view or manipulate content via a web browser; para [0198] shows users may view and interact with a content item history log): 
a plurality of files that have been screen-shared on a shared web page by attendees of the meeting (para [0156] shows content can include documents, data files and databases; para [0198] shows content item history log includes version information; para [0200] shows shared content items may be presented to a user by sharing users), 
names of the attendees who shared the plurality of files (para [0094] shows the sharing user ID is obtained to retrieve a user specific icon 1200 for each identified user; para [0176] shows displayed interaction information may include sharing user ID, user photos, and other data), 
times when the plurality of files are shared (para [0075] shows a sharing event; para [0198] shows event timestamps and version information), and 
a plurality of links, each of the plurality of links being associated with corresponding one of the plurality of files, each of the plurality of links and the corresponding one of the plurality of files being managed in association with the meeting for which the corresponding one of the plurality of files file was shared (para [0135] shows for the focused or selected content item objects 102, the client application 3000 obtains the pathnames for these objects, which may be URLs into the file system directory.)
The virtual meeting and real-time collaborative session in Stevens (para [0002, 0004]) are mapped to the real-time collaboration session in Lapier (para [0164, 0175]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify teaching of Stevens with the teaching of Lapier in order to display interaction information describing the interaction with the content item (Lapier; para [0164].)

Regarding claim 2, Stevens-Lapier as applied to claim 1 discloses the circuitry is further configured to control each one of the plurality of communication terminals to display a file selection screen for receiving the selection of the file to be screen-shared on a dedicated individual web page editable from the web browser of each of the plurality of communication terminals (Lapier; para [0007] shows the file system interface includes one or more file system content items, which can be either a file or a folder. A selection of one or more of the content items in the file system interface is detected; para [0160] shows client device 2900 may also access content management system 2910 through web browser 3050.)

Regarding claim 3, Stevens-Lapier as applied to claim 1 discloses the circuitry is further configured to: 
acquire information on the file from a file storage area that stores the file (Lapier; para [0185] shows content storage 3220 stores content items using a version control mechanism that tracks changes to content items, different versions of content items (such as a diverging version tree), and a change history); and 
control each of the plurality of communication terminals to display the file selection screen based on the acquired information on the file (Lapier; para [0007] shows a selection of one or more of the content items in the file system interface is detected; para [0090] shows in response to the user directing the cursor over the file history indicator 1100 on the share bar 104, version information 1102 is displayed by the client application.)

Regarding claim 4, Stevens-Lapier as applied to claim 1 discloses the circuitry is further configured to display, as the history of the file that is screen-shared, sharing link information associated with the file that is screen-shared (Lapier; para [0090] shows in response to the user directing the cursor over the file history indicator 1100 on the share bar 104, version information 1102 is displayed by the client application; para [0015] shows the share bar graphical element can display a copy link graphical element associated with a function to request the content management system to generate a hyperlink to the selected content item.)

Regarding claim 5, Stevens-Lapier as applied to claim 4 discloses the circuitry is further configured to display, as the history of the file that is screen-shared, a name of a user who selected the file to be screen-shared (Lapier; [Abstract] shows users to view sharing status, version history, completion status, comments, or other information about the item; para [0090-0091] shows file history includes the version number 1104, the last user to edit the content item, and an indication of the date/time at which the last edit was made.)

	Regarding claim 6, Stevens-Lapier as applied to claim 4 discloses the circuitry is further configured to display, as the history of the file that is screen-shared, a time at which the selection of the file to be screen-shared is performed (Lapier; para [0090-0091] shows file history includes the version number 1104, the last user to edit the content item, and an indication of the date/time at which the last edit was made.)

Regarding claim 7, claim 7 is directed to an apparatus. Claim 7 requires limitations that are similar to those recited in the system claim 1 to carry out the method steps.  And since the references of Stevens-Lapier combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claim 7 would have also been obvious in view of the structures disclosed in Stevens-Lapier combined.
Furthermore, Stevens-Lapier as combined discloses the apparatus comprising circuitry (Lo; para [0059]).

Regarding claim 8, claim 8 is directed to a method. Claim 8 requires limitations that are similar to those recited in the system claim 1 to carry out the method steps.  And since the references of Stevens-Lapier combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claim 8 would have also been obvious in view of the structures disclosed in Stevens-Lapier combined.

Regarding claim 9, Stevens-Lapier as applied to claim 1 discloses the circuitry is configured to display the history of the file after the meeting is finished (Lapier; para [0106] shows the completion status of the “Presentation.ppt” file is indicated status indicator 1900 as “FINAL”; para [0185] shows content storage 3220 stores content items using a version control mechanism that tracks changes to content items, different versions of content items (such as a diverging version tree), and a change history.)

Regarding claim 10, Stevens-Lapier as applied to claim 1 discloses the circuitry is configured to display, after the meeting is finished, a content of the file at the plurality of communication terminals (Lapier; para [0160] shows client device 2900 may also access content management system 2910 through web browser 3050; para [0106] shows the completion status of the “Presentation.ppt” file is indicated status indicator 1900 as “FINAL”; para [0165] shows access privileges 1800 (View Only, Comment, Edit), completion status 1900 (Draft or Final).)

Regarding claim 11, Stevens-Lapier as applied to claim 1 discloses the circuitry is further configured to cause a content management server to store and manage the history including a plurality of files that were screened-shared for a plurality of unique meetings, wherein each of the plurality of files is managed in association with a corresponding meeting of the plurality of unique meetings (Lapier; para [0094-0095] shows the status of other users' interaction with the selected content item may also be obtained from the interaction data store 3224 of the content management system 2910; Fig 34D and para [0226] show the interaction element 3430 indicates that Content Item 34 was last saved 3 minutes ago.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barton (US20140351346A1) discloses in [Abstract] a content item associated with a sharer account of a content management system to be shared with a recipient account; para [0060] shows notification 308 can specify the name of the sharer (User A) and the name of the shared content item (“Content Item J”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442